The opinion of the court was delivered May 27, by
Bell, J.
Influenced by the statement of the plaintiff in error’s paper-book, that Waltemeyer and. wife had conveyed the tract in dispute to Norris, I sat down predisposed to discover, if possible, enough in the rejected deed to cover the subject of this controversy, or, at least, to warrant its reference to a jury, under the rules that generality and even looseness of description of the object of a conveyance form no 'objection to it as evidence, and that where there is latent ambiguity of description, creative of doubt in its application, the application is properly to be made by that portion of the tribunal to which the common law accords the determination of questions of fact. But I have looked into this deed in vain, for a phrase or sentence in chief or by way of recital, which by the most liberal construction, can be accepted as descriptive of, or as even remotely referring to the land here sought to be recovered. Had the defendant below produced the alleged deed from Waltemeyer and wife to Norris, conveying all the lands of the former, situate in the three counties named, in connection with proof that one tract then lay in one of those counties, the recital in the reconveyance might, and probably would be held as sufficiently descriptive by reference, and binding on Waltemeyer and-his assigns as parties or privies to the conveyance. The statement of title would then stand thus : Waltemeyer and wife being seized of lands in the three counties, including the tract in question, cbnveyed them to Norris, who immediately reconveyed to Waltemeyer and -wife all the lands in those counties, just before conveyed by them. But without the prior conveyance, and looking only to the proof given and offered, nothing can be extracted further than that Norris conveyed to Waltemeyer and wife all lands in Adams, Cumberland, and Mifflin which were just before conveyed to Norris by'his grantees. Now, there is nothing here evidencing that Waltemeyer, had before conveyed to Norris all the grantor’s lands in those counties, and consequently, though we may conjecture, we cannot safely deduce as fact, that the subject of this controversy was so conveyed. Norris conveys all the land before conveyed to him," *225but it does not follow this land was so conveyed; ergo, there is nothing to show it passed under the last conveyance. I am aware of the rule that in order to the admissibility of a conveyance in proof, very slight evidence of title in the supposed grantor is sufficient ; yet, some interest must be shown: Faulkner v. Eddy, 1 Bin. 118; Hoak v. Long, 10 Ser. & R. 9; Kennedy v. Skeer, 3 Watts 95. But here, there is absolutely no glimmer of title in Norris to the 13 acres and 115 perches. So that were the rejected deed admitted, it would avail the defendant below nothing, since it must instantly encounter, not only the insuperable objection just stated, but the reasonable principle that the title of a Iona fide purchaser for value is not to be affected by vague and uncertain evidence: Boggs v. Varner, 6 W. & Ser. 469.
I have hitherto considered the question as though the recital relied on is binding on Waltemeyer and those claiming under them. The rule is that recitals are evidence against parties and privies to the conveyance or other instrument containing them. They are not binding on strangers. But to make Waltemeyer and, through him, the plaintiff below parties to the rejected deed, the supposed prior conveyance to Norris is absolutely necessary. Without this it is not apparent Waltemeyer had any connection with the latter conveyance, for it is in proof he was the owner of this land, independently of that deed. Surely, a third person could not compromise that ownership by recital in a pretended conveyance, which the true owner may have never seen. Had there been any evidence that he claimed under the Norris deed, as, for instance, causing it to be recorded, (Plumer v. Robinson, 6 Ser. & R. 185,) there would be reason for esteeming and treating him as a party to it. But as he neither executed it, nor, so far as appears, claimed under it, it is wholly inadmissible to say he was a party to it. Were such a proposition tenable, nothing would be easier than to defraud an owner of his estate, by a pretended conveyance to him of a different estate, reciting a supposed conveyance from him, and placing it of record. This would, indeed, be a most mischievous application of the rule invoked for the defendant below, and inviting to the grossest fraud.
The latter may in truth be entitled to hold the land in contest, but, if so, he has unfortunately lost an indispensable link in the chain of his title.
Judgment affirmed.